Title: To Benjamin Franklin from Pierre-Joseph Buc’hoz, 17 October 1778
From: Buc’hoz, Pierre-Joseph
To: Franklin, Benjamin


Monseigneur
A paris le 17e. 8bre. 1778
Je prend la liberté d’adresser a votre excellence deux catalogues de ma Bibliotheque. Je vous prie d’en faire passer un dans votre Cour; Cette Bibliotheque est composée de Livres tres rares, Surtout en histoire naturelle. Je desirerois Bien de La vendre en gros, j’accorderais meme des Conditions for avantageuses a L’acquereur. Ce seroit Bien dommage de la diviser. J’ay L’honneur d’etre tres parfaitement Monseigneur Votre tres humble et tres obeissant serviteur
Buc’hoz medecin de Monsieur
 
Endorsed: Buchoz with Catalogues Paris 17. 8bre. 1778.
